Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-13-00064-CR

                                       Donald AEKINS,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                      From the 403rd District Court, Travis County, Texas
                             Trial Court No. D-1-DC-12-904056
                         Honorable Brenda Kennedy, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the judgment of conviction for Count
III is VACATED. We AFFIRM the trial court’s judgment for Counts I and II.

       SIGNED November 6, 2013.


                                                 _____________________________
                                                 Sandee Bryan Marion, Justice